Citation Nr: 1540357	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-18 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with anxiety and depression.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1972 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction presently resides with the RO in Los Angeles, California.  In July 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.

The issues of entitlement to service connection for bilateral hearing loss, a psychiatric disorder, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for bilateral hearing loss was previously denied in an October 1998 rating decision.  The Veteran did not appeal this rating decision to the Board; nor has he asserted clear and unmistakable error in this decision. 

2.  The evidence received since the October 1998 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The October 1998 rating decision denying service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Since the October 1998 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for hearing loss; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

The Board reopens the service connection claim for bilateral hearing loss based on the receipt of new and material evidence, which, other than the matters addressed in the remand section below, represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

II.  New and Material Evidence for Hearing Loss

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran's service connection claim for bilateral hearing loss was originally denied in an October 1998 rating decision on the basis that there was no evidence that any hearing loss disability was incurred in or was caused by service.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

In July 2009 the Veteran submitted a petition to reopen the claim for service connection for hearing loss.  He has submitted statements and testimony asserting his exposure to acoustic trauma in service as an aircraft mechanic and has indicated that while no hearing loss was shown in his 2011 VA examination, his hearing has since worsened.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence suggests the presence of a current hearing loss disability related to his reported exposure to acoustic trauma in service, which is consistent with his military occupational specialty.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2014).  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been received to reopen a service connection claim for bilateral hearing loss, and to this extent only, the claim is granted.


REMAND

The Veteran contends that he has bilateral hearing loss that he has experienced since his military service.  Personnel records confirm his exposure to acoustic trauma in service in that his military occupational specialty was Aircraft Electrical Repairman.  Service connection also has been granted for tinnitus based on his conceded exposure to acoustic trauma.  See June 2011 rating decision.  The Veteran's hearing was examined in February 2011, at which time it was shown that he did not have a hearing loss disability for VA purposes.  However, the Veteran testified at the July 2015 Board hearing that his hearing had worsened since he was evaluated in 2011.  Thus, additional examination is warranted to determine whether the Veteran presently has a bilateral hearing loss disability related to his conceded exposure to acoustic trauma in service.

The Veteran also contends that he has a psychiatric disorder related to his working around SR-71 aircraft, which had powerful engines that were like rockets.  The Veteran testified that he was within 75 yards of these aircraft when they were being tested and he feared for his life from an explosion.  VA treatment records note that the Veteran has been diagnosed with PTSD due to his reported stressors of being around these aircraft.  Service treatment records also note that the Veteran might have had a psychiatric disorder prior to his military service.  At entrance into service, it was noted that the Veteran had a previous suicidal attempt and had been hospitalized for a drug overdose.  However, psychiatric examination was normal at entry into service.  Psychiatric examination in January 1975 during his military service also indicated that there was no psychiatric diagnosis and that the Veteran reported that his family problems had resolved without any subsequent depression or suicidal episodes.  

The Veteran testified that he was traumatized as a result of his fear of the SR-71 aircraft and continued to experience psychiatric symptoms after service but was afraid to speak to anyone about it until about 1988 when he went to a Vet Center in South Central Los Angeles and told them he had PTSD.  He also indicated that he was not diagnosed with PTSD until 2009 and that he did not talk about his trauma because he was ordered not to.  See July 2015 Board hearing transcript, p.7.  Given the medical nature of this issue, the Veteran should be given a comprehensive psychiatric evaluation to determine whether he has any psychiatric disorder related to his military service; and/ or any pre-existing psychiatric disorder that might have been aggravated by his military service.

With respect to the service connection claim for headaches, the Veteran contends that he has had chronic headaches since service related to exposure to fuel from the jet engine aircraft in service.  He submitted a medical opinion from a VA nurse practitioner in August 2015 noting that the Veteran suffered from migraine headaches, which started approximately one year after the Veteran was discharged from the Air Force where he was exposed to JP-7 fuel.  The nurse determined that review of the literature showed that there might be a connection between exposure to JP-7 fuel and neurological conditions, such as migraine headaches.  Based on the evidence of record, a medical examination with opinion is warranted to resolve the service connection claim for headaches.

Finally, the Veteran made a request for a copy of his claims file.  The RO submitted a letter in August 2015 that they were in the process of answering his request and gathering the records.  The response to the request should be associated with the record on remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record the RO's response to the Veteran's FOIA request as noted in an August 2015 letter to the Veteran.  

2.  Make arrangements to obtain treatment records from the VAMC in Los Angeles, dated from 1988 to 2009, and 2011 to present pertaining to the Veteran's psychiatric disorders, headaches, and hearing loss.  If efforts to obtain any records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claim.

3.  Ask the Veteran to identify any additional private medical care providers that have treated him for his psychiatric disorders, headaches, and hearing loss including his reported treatment at the Vet Center in Los Angeles in 1988.  Make arrangements to obtain all records that he adequately identifies.  If efforts to obtain any records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claim. 

4.  Thereafter, schedule the Veteran for a VA examination by a neurologist to determine the etiology of his headaches.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches had its clinical onset during active service or within one year of service separation, or is related to any in-service disease, event, or injury, including exposure to JP-7 jet fuel.

In providing these opinions, the examiner should acknowledge the August 4, 2015 medical opinion from the Nurse Practitioner at the Sepulveda VAMC; and the Veteran's competent assertions of experiencing headaches since his military service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Schedule the Veteran for a VA examination by a psychiatrist or psychologist.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted to assess what present psychiatric disabilities are shown, i.e., PTSD, depression, anxiety disorder, etc.

The examiner also should provide an opinion as to the following:

(a)  Whether there is clear and unmistakable (obvious or manifest) evidence that the Veteran had a pre-existing psychiatric disorder prior to service.  If so, the examiner should state whether there is clear and unmistakable evidence (obvious or manifest) that, regardless of the symptoms reported by the Veteran from being fearful for his life in service from working around SR-71 aircraft, any resultant increase in the psychiatric disorder was due to the natural progress of the disorder.  

(b)  If the examiner determines that there is no clear and unmistakable evidence of a pre-existing psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder had its clinical onset during active service or within one year of service separation, or is related to any in-service disease, event, or injury, including any being afraid for his life while working around SR-71 aircraft. 

In providing these opinions, the examiner should acknowledge the following:

(a)  The service treatment records noting a history of suicidal attempt at entry into service, but with a negative psychiatric examination. 

(b)  Examination in service showing no psychiatric disorders. 

(c)  VA treatment records dated in 2009 noting diagnoses of PTSD related to the Veteran's reported stressor of being around SR-71 aircraft in service.

(d)  The Veteran's lay statements that he did not seek treatment until 1988 because he was afraid and that he continued to experience anxiety symptoms from service until he was diagnosed with PTSD in 2009. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6.  Schedule the Veteran for an examination with an audiologist to determine whether the Veteran presently has a diagnosis of bilateral hearing loss related to his conceded exposure to acoustic trauma in service working as an aircraft electrician.  The record and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the opinion and/ or examination.  The examiner must note that the claims file was reviewed. Any and all indicated studies and tests should be completed. 
 
The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any bilateral hearing loss disability had its onset in service or is otherwise related to active service, including exposure to acoustic trauma in service. 

In making this assessment, the examiner should note the Veteran's presumed exposure to acoustic trauma from his duties as an aircraft electrical repairman, and his competent statements as to the onset of hearing loss in service.

The examiner also should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

7.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

8.  Finally, readjudicate the claims on appeal based on all relevant evidence submitted since the May 2015 supplemental statement of the case.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


